In re Avondale Shipyards, Inc.; — Defendant©; applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 96-CA-0654; Office of Workers’ Compensation, Dist. 7, No. 92-03262.
Writ granted. The decision of the court of appeal, reversing the trial court’s judgment maintaining defendant’s exception of prescription and remanding the matter for trial, is hereby vacated. The matter is remanded to the court of appeal to allow that court, should it deem it necessary, to order the record supplemented, and to thereafter consider defendant’s exception of prescription on the merits.
LEMMON, J., would grant and docket.
JOHNSON, J., would deny the writ.
CALOGERO, C.J., not on panel.